Title: To Thomas Jefferson from Tench Coxe, [before 2 April]
From: Coxe, Tench
To: Jefferson, Thomas


            Sir
              [before 2 Apr. 1802]
            I am informed that Congress are to rise in the beginning of April, and that the internal Revenues will be repealed before this can depart. The few republicans among my family connections, and others among our political friends concur in the hope that something permanent will be done for me before the Senate shall rise. Mr. Gallatin I am sure will testify that I have never shewn any coldness, unkindness or opposition to him on account of the loss of my Treasury standing. Genl. Muhlenberg, I am sure will bear witness that I have manifested the most perfect good humor and respect towards him in my present Situation. Nor have I abated in public evidences of my zeal for the public interests, of my coincidence in measures operating a new privation of office, or abstinence from dissentions with our political friends even when I had every thing but evidence of hostility. During seven years of suffering and exertion I cannot look back to any thing which I have omitted, to engage the confidence of the republican interest, and unhappily I have succeeded so far as to excite the envious machinations of a few persons, who have had a dangerous influence on our public councils. At this moment the conduct produced by such persons holds in the deepest jeopardy the reelection of a particular important Republican Magistrate. You have seen, in a paper pen’d by one of those persons, the signed declaration that the prevention of one of your measures was to be considered as a meritorious promotion of our Countrys interests! I could enlarge most impressively upon this subject. If councils so hostile to your peace—safety—and honor as a chief Magistrate are to operate in the general and state government—if secret accusations which cannot be reached in order to be faced, are to interfere with acts of simple justice towards republicans wounded in the awful struggles since the Presidency of Washington be assured, Sir, evils of no light or common kind must follow.
            The customs of Philada. cannot be well filled without one in three being a man of commercial knowledge in all its details, and conversant in the political relations of our foreign trade. I submit whether any man unites a claim from anti republican injuries to him & from commercial & political preparation for the Situation beyond myself. If there is any one then let him take it with my sincere good wishes. If not then, Sir, I submit my claims. If the Senate rises a second time without some permanent provision for me, and the distributions of office at Washington & Philadelphia continue in various lines—if persons not acquainted with trade are exchanged here for commercial federalists to my exclusion, allow me to say that the world must consider Me as disgraced. If two vacancies are to be made I will cheerfully accept the worst—If only one I submit my wounds in the past service my preparation for the future. Before the present Supervisor can wind up the whole of his District he will in my opinion be elected Governor of Pennsylvania. It is an affair in which I shall not at all interpose, and I express the opinion in the most perfect confidence, but my present opinion is that extraordinary circumstances can alone prevent his failure, or give a new success to the present Governor. It will never cease to be a matter of regret to me that changes so extraordinary should occur; but confidences unhappily reposed have combined with other circumstances to induce the most serious danger of the event I allude to— I go, in perfect confidence a step further—There can be no other interpretation given to recent facts, than a like course being meditated as to yourself or in respect to Mr. Madison, whom vast Numbers would turn to were you to decline or die. These things it is my solemn duty to express, but in the most sacred confidence.
            In regard to the secret attacks upon myself, I wish to face them. If I cannot have the opportunity then they ought not to operate against me. Mr. Mc.Kean, tho led to neglect me in the Secretaryship, has said the strongest things of the integrity and utility of my conduct in office under him, and after an acquaintance that commenced in the year 1775 before I was of age. He assured me that on your election he had instantly received eleven applications for my late office. Such was the general expectation of my restoration. Be assured, Sir, I am deeply pained to write to you so often. But I dread the effects of the Senates rising without some decent permanent provision, which I may cheerfully and affectionately say to the world well satisfies any pretensions I would wish to advance. I will not act with you any part of address or artifice, and therefore I will say that necessity for income would compel me accept the temporary & precarious fragments of the internal Revenue Service, if that alone were to be given to me, but I trust Sir that I shall be saved from the mortification and injuries of seeing one office of the customs given to a person unprepared as a merchant or mercantile politician. If one only is to be vacated, I hope my pretensions to it will be considered. If two, I am in the same moderate state of contentment to receive the second. If the single office should be vacated, and confer’d on me, the benefit of my present office will devolve upon the Supervisor. It is now in perfect order. If the two offices are to be vacated, and the second confered on me, I will cheerfully execute on any terms however low the business of closing the revenue service of the district. I shall be content with any thing which will defray the mere expences, for I wish only to derive from my services a decent permanent income equal to the expences of my family. It will not be forgotten that the office I held is at 3000 Dlrs. ⅌ annum, was given me with the unanimous consent of the Senate, and that since I was deprived of it, the total salary has been 13000 Dollars—Few in the Revolution of 1776 suffered as much, Sir, as I have done to prevent the defeat of that revolution in 1797 and since—Few, I trust, rendered according to their talents and opportunities more numerous and effectual services—
            I have the honor to assure you that my anxious solicitudes for the Success of your administration have encreased with the occasions that appear from circumstances within & without.
            T. C.
            
              Permit to add to this letter, Sir, already too long a few particulars which I am sure you would wish to know and remember. Soon after the removal of the Government from New York to Philada. I expressed an opinion before a number of members of Congress at my own table, that the Secy of State was the officer on whom the law should devolve the Governmt. in the event of the death &c. of the President and V. Prest. I found myself called on next day by Mr. J. of the Senate & an earnest expostulation took place. Mr. Hamilton considered it as a preference of a person whom he called his Enemy. The consequence was an irremovable unfriendliness and indeed hostility for the last ten years. I found a like displeasure in two Gentlemen of the S. who discovered from some table of mine, shewn naturally by you, that I had contributed to the stock of information on which your report in favor of their own fisheries was founded.—You remember the deportment of Mr. H. upon the subject of the Sea letters, which I undertook, without an idea of compensation and completely arranged so as to meet your entire approbation & that of Genl. W. You may judge of the temper & deportment to me—The like temper & deportment was manifested on the occasion of the Report upon our foreign commercial relations, for it was impossible to conceal from jealous eyes the preparation of papers extracted often from Treasury sources. These & all other similar matters were adverted to in the trying expostulations to which I was subjected for not adhering to a line of conduct grounded, as I conceived upon geographical American party, and personal prejudices, the whole produced, as I believe, by enmity to the principles adopted in the Revolution of 1776—Republican principles. These things cut me off from all chances of preferment, if they could be prevented—My decent & fair investigations of the principles of an eminent candidate in 1796, devoted me to sacrifice—A few Months worked my immolation. In 1798 the publication of those papers (The American Merchant) by which in private I had affected the minds of many in the extraordinary Session of 1797, brought on menaces of exile & destruction, which I will prove to you, Sir, by several persons. In this course of firm and constant exertion have I been, till I saw the republican cause made safe by the Success our State election crowned by your own—Permit to ask whether a mere indemnity in some decent form & at some early day is not worthy of the prudent and honorable consideration of the friends of Republican government. It is the certainty that you would be impressed with such pretensions, which has brought forth those machinations of rival & jealous spirits against me with which you have been assailed.
            
          